Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 1 of 11 PageID 199




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES,

v.                                            Case No. 2:20-cr-00114-JLB-MRM

CASEY DAVID CROWTHER
                                       /

                                      ORDER

      A grand jury returned a seven-count superseding indictment charging

Defendant Casey David Crowther with two counts of bank fraud, two counts of

making false statements to FDIC-insured lending institutions, and three counts of

making illegal monetary transactions connected to his alleged fraud. (Doc. 32.)

      Mr. Crowther is a business owner who applied for—and received—a federally

guaranteed loan under the Paycheck Protection Program (“PPP”) of the Coronavirus

Aid, Relief, and Economic Security (“CARES”) Act, Pub. L. No. 116-136, 134 Stat.

281 (2020). The superseding indictment alleges that Mr. Crowder fraudulently

obtained this loan and used it in ways not authorized by the CARES Act (most

conspicuously, buying a forty-foot catamaran boat). Viewing the superseding

indictment’s allegations in the light most favorable to the Government, the Court

denies Mr. Crowther’s motion to dismiss and for a bill of particulars. (Doc. 41.)

                                 LEGAL STANDARD

      “A party may raise by pretrial motion any defense, objection, or request that

the court can determine without a trial on the merits.” Fed. R. Crim. P. 12(b)(1).

“Under [Rule 12(b)] an indictment may be dismissed where there is an infirmity of
Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 2 of 11 PageID 200




law in the prosecution; a court may not dismiss an indictment, however, on a

determination of facts that should have been developed at trial.” United States v.

Torkington, 812 F.2d 1347, 1354 (11th Cir. 1987); see also United States v. Critzer,

951 F.2d 306, 307 (11th Cir. 1992) (per curiam) (“The sufficiency of a criminal

indictment is determined from its face.”). A sufficient indictment: “(1) presents the

essential elements of the charged offense, (2) notifies the accused of the charges to

be defended against, and (3) enables the accused to rely upon a judgment under the

indictment as a bar against double jeopardy for any subsequent prosecution for the

same offense.” United States v. Dabbs, 134 F.3d 1071, 1079 (11th Cir. 1998). The

factual allegations in an indictment are “viewed in the light most favorable to the

government.” Torkington, 812 F.2d at 1354.

                                     DISCUSSION

I.    Legal Background of the CARES Act and the PPP.

      To understand the nature of Mr. Crowther’s motion, it helps to outline the

statutory framework underlying the CARES Act and the PPP. Congress created the

Small Business Administration (“SBA”) through the Small Business Act of 1953,

Pub. L. No. 83-163, 67 Stat. 232 (1953) (codified as amended at 15 U.S.C. §§ 631–

57). The statute’s purpose was to “aid, counsel, assist, and protect, insofar as is

possible, the interests of small-business concerns in order to preserve free

competitive enterprise.” 15 U.S.C. § 631(a). To fulfill this lofty goal, Congress gave

the SBA “broad powers . . . including that of lending money to small businesses

whenever they could not get necessary loans on reasonable terms from private

lenders.” SBA v. McClellan, 364 U.S. 446, 447 (1960).


                                           2
Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 3 of 11 PageID 201




      The SBA’s primary tool for lending money is the “7(a) loan”—named after

section 7(a) of a 1958 amendment to the 1953 statute. Pub. L. 85-563, § 7, 72 Stat.

384 (1958) (codified at 15 U.S.C. § 636). As relevant here, one form that a 7(a) loan

might take is “[a] guaranteed loan . . . by which [the] SBA guarantees a portion of a

loan made by a [participating] Lender.” 13 C.F.R. § 120.2(a).

      On March 27, 2020, in response to the COVID-19 pandemic, Congress passed

the CARES Act, which created the PPP within the existing statutory framework for

7(a) loans. § 1102, 134 Stat. at 286–94 (codified at 15 U.S.C. § 636(a)(36)).

      The PPP is “a multi-billion-dollar loan guarantee program.” All Sorts of

Servs. of Am., Inc. v. SBA, No. 8:20-cv-1688-TPB, 2020 WL 6270915, at *1 (M.D.

Fla. July 31, 2020) (citation omitted). To obtain a PPP loan, borrowers must apply

to participating private lenders and make several good-faith certifications,

including that the loan funds “will be used to retain workers and maintain payroll

or make mortgage payments, lease payments, and utility payments.” 15 U.S.C. §

636(a)(36)(G)(i). Upon approval, the private lender executes a promissory note with

the borrower and disburses the funds. In other words, it is the lender that

processes the PPP loan application and, if approved, the lender disburses the funds,

not the SBA. Interim Rule on PPP Requirements for Promissory Notes,

Authorizations, Affiliation, and Eligibility, 85 Fed. Reg. 23,450, 23,451 (Apr. 28,

2020). Up to one hundred percent of a PPP loan is forgivable if the borrower

satisfies certain conditions. 15 U.S.C.§ 9005(b). As an incentive for lenders to

participate, the SBA fully guarantees the loan. 15 U.S.C. § 636(a)(2)(F).




                                           3
Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 4 of 11 PageID 202




      The CARES Act also provides the SBA with authority to issue regulations

without going through the notice-and-comment process. 15 U.S.C. § 9012. To help

manage the PPP in the face of an evolving pandemic, the SBA has frequently

exercised this unusual authority. See In re Parking Mgmt., Inc., 620 B.R. 544, 560

n.8 (Bankr. D. Md. 2020) (“The complexity of the PPP lies within the many interim

rules adopted to implement the CARES Act . . . .”). The first PPP rule promulgated

by the SBA provides, “If you knowingly use [PPP] funds for unauthorized purposes,

you will be subject to additional liability such as charges for fraud.” Interim Rule

on Implementation of PPP Program, 85 Fed. Reg. 20,811, 20,814 (Apr. 15, 2020).

That said, the CARES Act includes no penalties for misuse of PPP funds beyond

ineligibility for loan forgiveness. Id. (“If you use PPP funds for unauthorized

purposes, SBA will direct you to repay those amounts.”).

      Finally, PPP loan forgiveness depends on the borrower spending the loan

funds within a designated period. That period was originally eight weeks from the

origination of the loan, but Congress later extended it to the earlier of twenty-four

weeks after origination or December 31, 2020. Paycheck Protection Program

Flexibility Act of 2020, Pub. L. No 116-142, § 3, 134 Stat 641, 641 (2020).

II.   The Superseding Indictment Need Not Allege an Underlying
      Violation of the CARES Act.

      To begin with, Mr. Crowther argues that all seven counts of the superseding

indictment must be dismissed because using PPP funds for purposes unauthorized

by the CARES Act is not a crime—it simply means that the borrower is ineligible

for loan forgiveness. (Doc. 41 at 11–14.) For support, Mr. Crowther points to a



                                           4
Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 5 of 11 PageID 203




phrase in the CARES Act that lists allowable uses of PPP loans “in addition to the

allowable uses of a loan made under this subsection”—that is, in addition to other

allowable uses under section 7(a). 15 U.S.C. § 636(a)(36)(F). The existence of other

“allowable uses,” according to Mr. Crowther, means that the superseding

indictment fails to charge a criminal offense. (Doc. 41 at 13.) Mr. Crowther also

notes that he was arrested before the covered period for spending the PPP funds

expired and therefore was not given a chance to spend the full amount of his PPP

loan in a manner consistent with the CARES Act. (Doc. 41 at 12.)

      In a narrow sense, Mr. Crowther is correct—the CARES Act does not create a

new crime for misusing PPP funds. But as the Government points out, Mr.

Crowther is not accused of violating the CARES Act. The superseding indictment

charges him with multiple counts of bank fraud, making false statements to lending

institutions, and conducting illegal monetary transactions. 18 U.S.C. §§ 1014, 1344,

1957. None of these offenses depend on an underlying violation of the CARES Act.

Indeed, the SBA’s interim regulations acknowledge that PPP fraud may create

criminal liability under other statutes. Interim Rule on Implementation of PPP

Program, 85 Fed. Reg. at 20,814.

      The superseding indictment provides that Mr. Crowther lied to his PPP

Lender about how he planned to use his loan funds, which the Lender would have

never disbursed if it knew that Mr. Crowther would spend the money for his own

personal use. (Doc. 32 at 5–7.) In a similar vein, the superseding indictment

provides that Mr. Crowther used the PPP funds to misrepresent the extent of his




                                         5
Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 6 of 11 PageID 204




assets to a Mortgage Lender, which relied on his misrepresentations to give him a

mortgage loan. (Id. at 9–14). These two misrepresentations and their attendant

transactions are the core of the superseding indictment. Stated differently, Mr.

Crowther’s alleged crime is not that he misspent the PPP funds, but that he

purportedly lied to both his PPP Lender and his Mortgage Lender.

      These activities may or may not be illegal under the CARES Act, but many

activities are not per se illegal unless performed in the context of fraud. Cf. United

States v. Willis, 997 F.2d 407, 410 n.2 (8th Cir. 1993) (“Nominee loans are not

illegal per se. They are illegal, however, when the borrower and the bank officer fail

to state the real borrower and recipient of the funds, thereby obtaining the loans by

means of false pretenses.”); see also Rodgers v. United States, 767 F. App'x 823,

825–26 (11th Cir. 2019) (“We cannot say ‘no competent counsel’ would have

advanced the technically correct argument that Rodgers’s involvement with straw

buyers . . . without more, was not a federal crime,” but “[t]he government detected

defense counsel’s strategy and clarified during its closing argument that the buyers’

representations about purchasing property that ‘in reality they are buying . . . for

somebody else’ is illegal because ‘the bank wouldn’t have approved . . . if they knew

that that individual was a straw buyer.’” (citation omitted)).

      The statutory language Mr. Crowther cites about other “allowable uses of a

loan made under this subsection” is unconvincing. 15 U.S.C. § 636(a)(36)(F). This

language refers to other allowable uses under 7(a) loan programs beyond the PPP.

Nothing in the superseding indictment suggests that Mr. Crowther received loan




                                           6
Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 7 of 11 PageID 205




proceeds under a different 7(a) loan program, let alone that his expenditures would

have been proper under that program. Of course, Mr. Crowther is free to develop

such an argument during trial if he wishes. The same is true of Mr. Crowther’s

argument that he would have spent the equivalent of his PPP loan in ways

authorized by the CARES Act if he were not arrested before the covered period had

expired. Critzer, 951 F.2d at 307; Torkington, 812 F.2d at 1354.

       Accordingly, the Court rejects Mr. Crowther’s argument.

III.   The SBA is Not the “Financial Institution” at Issue for Purposes of
       Count One (Bank Fraud).

       Mr. Crowther next contends that Count One of the superseding indictment

(bank fraud) must be dismissed because it can be committed only on a “financial

institution,” which the SBA is not. (Doc. 41 at 14–16); 18 U.S.C. §§ 20, 1344.

       Viewing the superseding indictment’s factual allegations in the light most

favorable to the Government, the SBA is not the “financial institution” that Mr.

Crowther is accused of defrauding. Instead, the superseding indictment provides

that “the SBA enabled and provided for loans through banks, credit unions, and

other lenders.” (Doc. 32 at 2) (emphasis added). In turn, Mr. Crowther allegedly

executed a fraudulent scheme “by submitting a false PPP loan application . . . in

order to receive a loan from the Lender, a bank insured by the FDIC, which was

guaranteed by the SBA.” (Id. at 7) (emphasis added). Clearly, the relevant

institution is the PPP Lender that approved and disbursed the loan. See 15 U.S.C.

§ 636(a)(36)(F)(ii) (“[A] lender approved to make loans under this subsection shall

be deemed to have been delegated authority by the Administrator to make and



                                          7
Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 8 of 11 PageID 206




approve covered loans . . . . ”); see also Interim Rule on SBA Loan Review

Procedures, 85 Fed. Reg. 33,010, 33,011 (June 1, 2020) (explaining that the SBA

may review individual loan applications when appropriate, but “[t]he intent of the

[CARES Act] is that SBA provide relief to America's small businesses expeditiously,

which is expressed in the Act by giving all lenders delegated authority and

streamlining the requirements of the regular 7(a) loan program”).

      To be clear, Mr. Crowther’s argument is not frivolous. Certain allegations in

the superseding indictment, if read in isolation, might lead one to conclude that the

SBA is the institution that Mr. Crowther allegedly defrauded. For example,

paragraph 11(e) of Count One provides that it was part of Mr. Crowther’s alleged

scheme to “cause the SBA to approve the PPP application.” (Doc. 32 at 6.) But after

reading the entire superseding indictment (and in the light most favorable to the

Government), it is clear to the Court that the “financial institution” at issue is the

PPP Lender. Accordingly, the Court must reject Mr. Crowther’s argument.

IV.   Mr. Crowther’s Intent is a Factual Issue to be Resolved at Trial.

      Moving forward, Mr. Crowther suggests that Count One (bank fraud) and

Count Two (making a false statement to a lending institution) must be dismissed

because the superseding indictment does not allege the requisite intent and

therefore fails to state either offense. (Doc. 41 at 16–21.) He reiterates that the

Government prematurely arrested him before the covered period for spending PPP

funds expired and, as a result, cannot prove that he “knowingly” committed either

crime. In other words, Mr. Crowther’s representations to the PPP Lender were not




                                           8
Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 9 of 11 PageID 207




false because he intended to spend (or did spend) the PPP funds in permissible ways

before the statutory deadline.

      Intent is normally a question of fact to be resolved at trial. See Morissette v.

United States, 342 U.S. 246, 274 (1952) (“Where intent of the accused is an

ingredient of the crime charged, its existence is a question of fact which must be

submitted to the jury.”). Mr. Crowther claims both that the superseding indictment

does not adequately allege intent and that the Government cannot ultimately prove

it. But the substance of his argument and the cases he cites focus entirely on the

latter point—the Government will be unable to prove intent at trial because Mr.

Crowther was prematurely arrested.

      This is not a reason to dismiss the superseding indictment, which adequately

alleges that Mr. Crowther knowingly defrauded and made false statements to

lending institutions. (Doc. 32 at 6–7); United States v. Yonn, 702 F.2d 1341, 1348

(11th Cir. 1983) (explaining that an indictment is sufficiently specific if it “tracks

the wording of the statute, as long as the language sets forth the essential elements

of the crime”); see also United States v. Woodruff, 296 F.3d 1041, 1047 (11th Cir.

2002) (“We have long held that the term ‘knowingly’ means that the act was

performed voluntarily and intentionally, and not because of a mistake or accident.”).

      Therefore, the Court rejects Mr. Crowther’s argument.

V.    Mr. Crowther’s Residual Arguments for Dismissing the Superseding
      Indictment Also Fail.

      Finally, Mr. Crowther alleges that the Counts Three and Four of the

superseding indictment (money laundering) must be dismissed because, based on



                                            9
Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 10 of 11 PageID 208




 his prior arguments: (1) there is no specified unlawful activity as a basis for either

 charge, and (2) any unauthorized expenses would simply revert to being a regular

 loan without the possibility of forgiveness. (Doc. 41 at 21.) Because the Court has

 already rejected Mr. Crowther’s previous arguments, it also rejects this one.

       Assuming a specified unlawful activity can be established, Mr. Crowther also

 argues that Count Three still fails to state an offense because one of the alleged

 laundering payments was an allowable expense under what he calls a “Stock

 Redemption Stock Agreement.” (Id.) This Agreement obviously lies beyond the four

 corners of the superseding indictment. If Mr. Crowther wishes to set forth facts to

 establish that his expenses were authorized, he may do so at trial.

 V.    There is No Need for a Bill of Particulars.

       In the alternative, Mr. Crowther moves for a bill of particulars. (Doc. 41 at

 21–22.) A bill of particulars is meant “to inform the defendant of the charge against

 him with sufficient precision to allow him to prepare his defense, to minimize

 surprise at trial, and to enable him to plead double jeopardy in the event of a later

 prosecution for the same offense.” United States v. Warren, 772 F.2d 827, 837 (11th

 Cir. 1985). “[A] defendant is not entitled to a bill of particulars where the

 information sought has already been provided by other sources, such as the

 indictment and discovery.” United States v. Davis, 854 F.3d 1276, 1293 (11th Cir.

 2017) (citing United States v. Martell, 906 F.2d 555, 558 (11th Cir. 1990)).

       Mr. Crowther requests a bill of particulars because he wants to know “what

 federal regulation [under the CARES Act] the Government is accusing [him] of

 violating.” (Doc. 41 at 22.) As already explained, Mr. Crowther’s charges do not


                                           10
Case 2:20-cr-00114-JLB-MRM Document 56 Filed 01/06/21 Page 11 of 11 PageID 209




 require an underlying violation for the CARES Act. He also repeats his claims that

 he intended to spend the full amount of the PPP loan in ways allowed by the

 CARES Act. Once again, this is an evidentiary challenge to intent best resolved at

 trial. Accordingly, Mr. Crowther’s request for a bill of particulars is denied.

                                      CONCLUSION

       For the above reasons, Mr. Crowther’s motion to dismiss the superseding

 indictment or, in the alternative, motion for bill of particulars (Doc. 41) is DENIED.

       ORDERED in Fort Myers, Florida, on January 6, 2021.




                                           11
